Atkinson, J.
Under the pleadings and evidence no complaint wras made as to the amount set apart for the minors. The sole contention of the caveators was that no amount at all should have been allowed, certain facts being alleged to support such contention. Exception was taken to the ruling of the judge in not sustaining the contention. In their brief counsel for plain*404tiff in. error discuss only the question, did the judge err “in allowing a second year’s support?” It was insisted in the brief that he did err in such ruling, for two reasons: 1st. “Because one year’s support had already been set apart to the widow and minor children, and there was no reason why the estate was required to be kept together for a longer period than one year.” 2d. Because “during the lifetime of the widow she had been assigned out of the estate a dower, upon which she and the minor children lived during the entire time for which the application for year’s support was made in this case.” The evidence was sufficient to-show that the estate had not been fully administered, and that the delay was in no sense attributable to the wards of the applicant. Under the ruling in Edenfield v. Edenfield, 131 Ga. 571 (62 S. E. 980), we hold that the first reason stated why the court erred is not sufficient to show error. Nor do we think the second reason was sufficient. If the children lived with their mother on her dower estate during the time for which year’s support is sought for the minors in the present case, the fact of so living with their mother would not of itself deprive the minors of all right of “year’s support” from the estate. Their right to a “year’s support” was personal to themselves and existed as a matter of law, and the enjoyment of the gratuity afforded by their mother, of living with her on her dower estate, was no sufficient reason to divest them.

Judgment affirmed.


All the Justices concur.